Citation Nr: 0415787	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1982.  He also had a period of service with the Army 
National Guard of Pennsylvania ending in May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
to reopen a claim for entitlement to service connection for a 
nervous condition.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The record reveals that the veteran had a period of service 
in the Army National Guard, ending in May 1985.  Associated 
with the claims file is a Report of Separation and Record of 
Service form from the National Guard.  While this record 
clearly shows the entry date of service and the separation 
date of service, it is not clear as to what the veteran's 
status was and on what particular date(s) the veteran held 
the status.  In order to adjudicate this claim, it is 
important to have official documentation of the veteran's 
status during the period in which he served in the National 
Guard.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the National 
Guard Bureau of Pennsylvania and obtain 
the specific dates of the veteran's 
National Guard service from 1981 to 1985, 
to include the status (active or inactive 
duty training or both), and whether the 
veteran held this position as a civilian 
employee, or a military member.  In this 
regard, it is suggested that a possible 
avenue for searching for the above-
mentioned information might include leave 
and earnings statements for any service 
during that time.  Of particular interest 
would be any information regarding his 
drill status from August 15, 1984 to 
December 1, 1984.  

3.  The RO should also obtain complete 
service medical records for the veteran's 
National Guard service from 1981 to 1985.  
All records should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified in this remand, a notation to 
that effect should be inserted in the 
file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




